Exhibit 10.1

August 31, 2007

 

 

Mr. Scott J. Cromie

2510 Lennox Drive

Germantown, TN  38138

Re:          Termination of Employment with The ServiceMaster Company

 

Dear Mr. Cromie:

 

Reference is hereby made to your Change in Control Severance Agreement (the
“Agreement”) dated as of October 31, 2001 by and between you and The
ServiceMaster Company, as assumed by ServiceMaster Global Holdings, Inc.
(collectively, “ServiceMaster”).  The terms used in this letter and not
otherwise defined herein shall have the meanings set forth in the Agreement.

 

This letter serves as an acknowledgement by you and ServiceMaster that (i) your
employment with ServiceMaster, and all offices and other positions therewith,
shall terminate on August 31, 2007 (the “Date of Termination”), (ii) that your
employment is being terminated by ServiceMaster for reasons other than Cause and
(iii) that such termination will occur during the Termination Period pursuant to
Sections 3(a) and 3(b) of the Agreement, other than by reason of a Nonqualifying
Termination.

 

This letter is not intended to limit any of your rights under the Agreement,
including your entitlement to the payments made under Sections 3(a) and 3(b) of
the Agreement and certain additional payments under Section 4 of the Agreement. 
If your employment terminates prior to the Date of Termination by reason of a
Nonqualifying Termination (i.e., resignation without Good Reason, termination
for Cause, death or disability), then you shall be entitled only to the payments
described in Section 3(c) of the Agreement.

 

Please acknowledge your agreement with this letter below and return it to my
attention.

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

By:

/s/ Lisa V. Goettel

 

 

Lisa V. Goettel

 

 

Sr. Vice President/Human Resources

Agreed and acknowledged:

 

 

 

 

 

 

 

 

/s/ Scott J. Cromie

 

 

Scott J. Cromie

 

 

 

 

 

Date:

September 4, 2007

 

 

 


--------------------------------------------------------------------------------